Cole, J.
— I can concur in the conclusion reached by the foregoing opinion, but I prefer to rest that conclusion upon the facts established by the record, that the assessments were *156made and tbe lands were listed, advertised, sold and conveyed in eighty-acre tracts, and thereby the cases are fully brought within the very '-’terms, as well as within the principle of our former and repeated decisions. Corbin v. DeWolf, 25 Iowa, 124; Stewart v. Corbin, Id., 144; Ware et al. v. Thompson et al., 29 Iowa, 65; Johnson v. Chase et al., 30 Iowa, 308; Rima v. Cowan, 31 Iowa, 125, and other cases.